DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/334,429.
Response
The response, filed 12/23/2021, has been entered. Claims 1-20 are pending. The previous double patenting rejections of claims 1-20 are withdrawn due to the filing of a terminal disclaimer.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a sampling pump comprising two reciprocating pumps wherein the two reciprocating pumps are separated and mounted on the at least one connection carrier; a base separated from the at least one connection carrier, wherein the at least one connection carrier and the two reciprocating pumps are mounted on the base; a control system, wherein the drive signals cause the two 
Regarding claims 2-10: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 11: The prior art, alone or in combination, fails to anticipate or render obvious a gas analyzer comprising a sampling pump comprising two reciprocating pumps wherein the two reciprocating pumps are separated and mounted on the at least one connection carrier; a base separated from the at least one connection carrier, wherein the at least one connection carrier and the two reciprocating pumps are mounted on the base; a control system, wherein the drive signals cause the two reciprocating pumps within a same reciprocating pump set to simultaneously provide opposing impact force directions; and at least one integrated output channel comprising each outlet nozzle of the two reciprocating pumps, in conjunction with the remaining claim limitations.
Regarding claims 12-20: These claims are allowable due to at least their dependency on claim 11.
     It is noted that the instant claims recite similar allowable features as parent application 14/334,429 (now U.S. Patent No. 10,656,132). The filing of the terminal disclaimer on 12/23/2021 has overcome the previous double patenting rejection, placing the instant application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856